DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a system for cooling an electric machine, comprising; two components, one of the two components being a rotor and the other a stator, the two components enclosing a central axis of the electric machine coaxially, wherein during operation of the electric machine, the rotor rotates relative to the stator, wherein at least one axially oriented channel passes through at least one component, wherein a fan is arranged at a first end of the at least one channel, wherein a turbine is integrated on an end plate at a second end of the at least one channel, wherein the fan enables directs air to flow in a single axial direction from the first end through the at least one axially oriented channel to the second end to initiate a rotation of the turbine, wherein the turbine converts kinetic energy of the flowing air into rotation energy of the rotor and the flowing air exits the turbine in the axial direction substantially parallel to the central axis.
Claims 2-6 are allowable for their dependency on claim 1.
Claim 7 is allowable for similar reason as claim 1.

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834